Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14 2021 has been entered.
 
				Status of Claims
Claims 1, 3-5, 7, 9-11, 13-15, 17, 19-20 are pending.
Claims 2, 6, 8,12,16,18 are canceled.
Claims 1,3,4,7,9,10,11,13,14,17,19,20 are amended.
Claim 1, 3-5, 7, 9-11, 13-15, 17, 19-20 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1, 3-5, 7, 9-11, 13-15, 17, 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Peisa et al. (US-PG-PUB 2019/0349830 A1) and in view of Park et al. (US-PG-PUB 2018/0279193 A1).

The instant application is about random access procedure and is shown in fig. 14 below.

    PNG
    media_image1.png
    760
    529
    media_image1.png
    Greyscale






    PNG
    media_image2.png
    443
    779
    media_image2.png
    Greyscale















    PNG
    media_image3.png
    650
    442
    media_image3.png
    Greyscale


As to claim 1.    Peisa teaches a method by a terminal for transmitting a random access (RA) preamble in a wireless communication system (Peisa [0067] 216 random access resource i.e. random access preamble being selected and sent to cell), comprising:
receiving (Peisa fig. 6 a receiver 30 part of terminal 12), from a base station (Peisa fig.8 a base station having transmitter 48), configuration information including information on contention-free RA resources (Peisa fig.3 a step 200 and [0051] beam measurement related information being sent to Ue and [0059] information may relate to contention free random access see also table 1) associated with synchronization signal (SS) (Peisa fig.3a step 200 [0051] beam related configuration information being sent to Ue [0059] beam being tracked using CSI-RS or SS signals)  and information on a threshold for a signal quality of a suitable SS (Peisa  fig.3a step 200 [0051] beam related configuration information being sent and [0055][0056] configuration information having  threshold for beam tracking i.e. CSI-RS or SS signals) : 
identifying signal qualities of SS (Peisa fig. 3a step 202, beam tracking i.e. identification  for neighbor cells taking place using measurement of CSI-RS or SS-block signals and [0059] beam tracking i.e. CSI-RS or SS  signals);
in case that there is at least one first SS with a signal quality greater than the threshold among one or more SS associated with the contention-free RA resources (Peisa fig.4  step 318 and [0086] [0087] based on a received handover command beam selection taking place based on CFRA  see and [0080] based on signal strength of beam related to CFRA i.e. first SS  among a list of tracked beams .i.e. SS blocks for CFRA) and , selecting an SS from among the at least one first SS block(Peisa step 214 and [0080] strongest beam i.e. first synchronization signal among multiple synchronization signal  from the list being selected based on measurement) ;
 (Peisa step 214 [0082] no best beam i.e. no synchronization signal i.e. first synchronization signal in the list for tracked beam for CFRA) and that there is at least one second SS with a signal quality greater than the threshold among one or more SS (Peisa step 214 related to 412 [0082]  and step 216 [0090] action relates to step 310,314,320,322,410,414,418,420 [0095] in some of first and second embodiment if no available SS i.e. first SS  for CFRA  is available ,random access procedure is performed for SS for CBRA i.e. second SS based on measurement only first embodiment is being used) , selecting an SS from among the at least one second SS block(Peisa [0093] selected beam using contention based i.e. second SS and beam i.e. SS  related to contention based random access is the second block);
selecting a physical random access channel (PRACH) occasion based on the selected SS (Peisa fig. 4  step 322  [0094] random access procedure taking place using selected beam and [0100]  fig.4 illustrate step 214 and 216 of fig.3a and b ); and
transmitting (Peisa fig.6 transmitter 28), to the base station (Peisa fig.8, 50 receiver of base station), an RA preamble in the selected PRACH occasion (Peisa fig.3a step 216 random access procedure taking place in the chosen resource which can be either CFRA or CBRA).
Peisa does not expressly teach SSblocks
However Park from a similar field of endeavor teaches SSblocks (Park [0246] [0247] PRACH resources associated with SSblocks and [0244] selection of SS block among multiple SS blocks based on a threshold).
(Park [0183]).

As to claim 3.    The combination of Peisa and Park teaches all the limitation of claim 1,
Peisa teaches wherein the threshold is included in random access channel (RACH) configuration information (Peisa table 1 RACH containing configuration for CFRA).

As to claim 4.     The combination of Peisa and Park teaches all the limitation of claim 1,
Peisa teaches wherein the signal quality greater than the threshold is identified based on reference signal received power (RSRP) of an SS block (Peisa [0060] measurement of received signal quality for beam [0059] beam being tracked using CSI-RS or SS signal)
Peisa does not expressly teach SSblocks
However Park from a similar field of endeavor teaches SSblocks (Park [0246] [0247] PRACH resources associated with SSblocks).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Park and Peisa to use multiple blocks of SS signals in order to select a random access procedure. Because (Park [0183]).


As to claim 5.  The combination of Peisa and Park teaches all the limitation of claim 1,
Peisa does not teach   further comprising: identifying a next available PRACH occasion from among PRACH occasions corresponding to the selected SS block.
However Park from a similar field of endeavor teaches identifying a next available PRACH occasion from among PRACH occasions corresponding to the selected SS block (Park [0271] a PRACH occasion being determined in connection with SS blocks).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Park and Peisa to use multiple blocks of SS signals in order to select a random access procedure. Because Park teaches a method of conditional handover thus providing efficient spectrum utilization (Park [0183]).

As to claim 7.    Peisa teaches a method by a base station for receiving a random access (RA) preamble in a wireless communication system (Peisa fig.8 a base station and [0067] 216 random access resource i.e. random access preamble being selected and sent to cell i.e. being received by base station ), comprising:
Transmitting (Peisa fig.8 a base station having a transmitter 48), to a terminal in the wireless communication system (Peisa fig.3 a step 200 and [0051] beam measurement related information being sent to Ue and [0059] information may relate to contention free random access), configuration information including information on contention-free RA resources (Peisa fig.3 a step 200 and [0051] beam measurement related information being sent to Ue and [0059] information may relate to contention free random access see also table 1) associated with synchronization signal (SS) (Peisa fig.3a step 200 [0051] beam related configuration information being sent to Ue [0059] beam being tracked using CSI-RS or SS signals)   and information on a threshold for a signal quality of a suitable SS :
transmitting(Peisa fig.8 a base station having a transmitter 48), to the terminal(Peisa fig. 6 a receiver 30 part of terminal 12), SS (Peisa  fig.3a step 200 [0051] beam related configuration information being sent and [0055][0056] configuration information having  threshold for beam tracking i.e. CSI-RS or SS  signals) ; and
receiving (Peisa fig.8, 50 receiver of base station), an, from the terminal, an RA preamble in a physical random access channel (PRACH) occasion determined based on whether there is at least one first SS  with a signal quality greater than the threshold among one or more SS  associated with the contention-free RA resources(Peisa fig.4  step 318 and [0086] [0087] based on a received handover command beam selection taking place based on CFRA  see and [0080] based on signal strength of beam related to CFRA i.e. first SS  among a list of tracked beams .i.e. SS blocks for CFRA) or not(Peisa step 214 [0082] no best beam i.e. no synchronization signal i.e. first synchronization signal in the list for tracked beam for CFRA) and whether there is at least one second SS  with a signal quality greater than the threshold among one or more SS  of the received SS  or not(Peisa step 214 related to 412 [0082]  and step 216 [0090] action relates to step 310,314,320,322,410,414,418,420 [0095] in some of first and second embodiment if no available SS i.e. first SS  for CFRA  is available ,random access procedure is performed for SS for CBRA i.e. second SS based on measurement only first embodiment is being used) ,
Peisa does not expressly teach SSblocks
However Park from a similar field of endeavor teaches SSblocks (Park [0246] [0247] PRACH resources associated with SSblocks and [0244] selection of SS block among multiple SS blocks based on a threshold).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Park and Peisa to use multiple blocks of SS signals in order to select a random access procedure. Because Park teaches a method of conditional handover thus providing efficient spectrum utilization (Park [0183]).

As to claim 9.  The combination of Peisa and Park teaches all the limitation of claim 7,  
Peisa teaches wherein the threshold is included in random access channel (RACH) configuration information (Peisa table 1 RACH containing configuration for CFRA).
.

As to claim 10.    The combination of Peisa and Park teaches all the limitation of claim 7,
 (Peisa [0060] measurement of received signal quality for beam [0059] beam being tracked using CSI-RS or SS signals).
Peisa does not expressly teach SSblocks
However Park from a similar field of endeavor teaches SS (Park [0246] [0247] PRACH resources associated with SS).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Park and Peisa to use multiple blocks of SS signals in order to select a random access procedure. Because Park teaches a method of conditional handover thus providing efficient spectrum utilization (Park [0183]).

As to claim 11.  Peisa teaches   a terminal in a wireless communication (Peisa fig. 6 a terminal 12), system, comprising:
a transceiver (Peisa fig. 6 a terminal having transmitter 28 and receiver 30) configured to:
receive (Peisa fig. 6 a receiver 30 part of terminal 12), signals from a base station in the wireless communication system (Peisa fig.8 a base station having transmitter 48), and
transmit signals to the base station (Peisa figure 6 terminal having transmitter 28); and a controller coupled with the transceiver (Peisa fig.6 a processor 22 coupled to transceiver of terminal) and configured to:
(Peisa fig.6 a processor 22 coupled to transceiver of terminal), from the base station(Peisa fig.8 a base station having transmitter 48), configuration information including information on contention-free RA resources(Peisa fig.3 a step 200 and [0051] beam measurement related information being sent to Ue and [0059] information may relate to contention free random access see also table 1) associated with synchronization signal (SS) (Peisa fig.3a step 200 [0051] beam related configuration information being sent to Ue [0059] beam being tracked using CSI-RS or SS signals),  and information on a threshold for a signal quality of a suitable SS (Peisa  fig.3a step 200 [0051] beam related configuration information being sent and [0055][0056] configuration information having  threshold for beam tracking i.e. CSI-RS or SS  signals),
identify signal qualities of SS (Peisa fig. 3a step 202, beam tracking i.e. identification  for neighbor cells taking place using measurement of CSI-RS or SS signals and [0059] beam tracking i.e. CSI-RS or SS  signals);,
in case that there is at least one first SS  with a signal quality greater than the threshold among one or more SS  associated with the contention-free RA resources(Peisa fig.4  step 318 and [0086] [0087] based on a received handover command beam selection taking place based on CFRA  see and [0080] based on signal strength of beam related to CFRA i.e. first SS  among a list of tracked beams .i.e. SS blocks for CFRA) select an SS from among the at least one first SS (Peisa [0093] selected beam using contention based i.e. second SS block  and beam i.e. SS related to contention based random access is the second block);,
(Peisa step 214 [0082] no best beam i.e. no synchronization signal i.e. first synchronization signal in the list for tracked beam for CFRA) and that there is at least one second SS  with a signal quality greater than the threshold among one or more SS (Peisa step 214 related to 412 [0082]  and step 216 [0090] action relates to step 310,314,320,322,410,414,418,420 [0095] in some of first and second embodiment if no available SS i.e. first SS  for CFRA  is available ,random access procedure is performed for SS for CBRA i.e. second SS based on measurement only first embodiment is being used) , select an SS  from among the at least one second SS (Peisa fig. 4  step 322  [0094] random access procedure taking place using selected beam and [0100]  fig.4 illustrate step 214 and 216 of fig.3a and b );
select a physical random access channel (PRACH) occasion based on the selected SS (Peisa fig. 4  step 322  [0094] random access procedure taking place using selected beam and [0100]  fig.4 illustrate step 214 and 216 of fig.3a and b ); and
control the transceiver to transmit (Peisa fig. 6 processor 22 and transceiver 28), to the baes station (Peisa fig.8 base station and receiver 50), an RA preamble in the selected PRACH occasion (Peisa fig.3a step 216 random access procedure taking place in the chosen resource which can be either CFRA or CBRA).
Peisa does not expressly teach SSblocks
However Park from a similar field of endeavor teaches SSblocks (Park [0246] [0247] PRACH resources associated with SSblocks and [0244] selection of SS block among multiple SS blocks based on a threshold).
(Park [0183]).

As to claim 13. The combination of Peisa and Park teaches all the limitation of claim11,
Peisa teaches wherein the threshold is included in random access channel (RACH) configuration information (Peisa table 1 RACH containing configuration for CFRA).

As to claim 14.    The combination of Peisa and Park teaches all the limitation of claim11,
Peisa teaches  wherein the controller is further configured to identify the signal quality greater than the threshold based on reference signal received power (RSRP) of an SS (Peisa [0060] measurement of received signal quality for beam [0059] beam being tracked using CSI-RS or SS-block signals).
Peisa does not expressly teach SSblocks
However Park from a similar field of endeavor teaches SSblocks (Park [0246] [0247] PRACH resources associated with SSblocks).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Park and Peisa to use multiple blocks of SS signals in order to select a random access procedure. Because (Park [0183]).


As to claim 15.    The combination of Peisa and Park teaches all the limitation of claim 11,
Peisa does not teach   wherein the controller is further configured to identify a next available PRACH occasion from among PRACH occasions corresponding to the selected SS block.
However Park from a similar field of endeavor teaches wherein the controller is further configured to identify a next available PRACH occasion from among PRACH occasions corresponding to the selected SS block.
 (Park [0271] a PRACH occasion being determined in connection with SS blocks).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Park and Peisa to use multiple blocks of SS signals in order to select a random access procedure. Because Park teaches a method of conditional handover thus providing efficient spectrum utilization (Park [0183]).

As to claim 17.  Peisa teaches a base station in a wireless communication system (Peisa fig.8 a base station), comprising:
 (Peisa fig.8 a radio unit made of transmitter 48, and receiver 50) configured to:
receive signals (Peisa fig.8 a radio unit and receiver 50) from a terminal in the wireless communication system (Peisa fig.6 a terminal having transceiver 28), and
transmit signals to the terminal (Peisa fig.8 a radio unit made of transmitter 48, and receiver 50); and 
a controller coupled with the transceiver (Peisa fig.8 a processor 40 coupled to radio) and configured to:
control the transceiver to transmit(Peisa fig.8 a radio unit made of transmitter 48, and receiver 50 a processor 40); to the terminal(Peisa fig.6 terminal having receiver 30), configuration information including information on contention-free RA resources(Peisa fig.3 a step 200 and [0051] beam measurement related information being sent to Ue and [0059] information may relate to contention free random access see also table 1) associated with synchronization signal (SS)  (Peisa fig.3a step 200 [0051] beam related configuration information being sent to Ue [0059] beam being tracked using CSI-RS or SS signals) ,and information on a threshold for a signal quality of a suitable SS block to the terminal(Peisa  fig.3a step 200 [0051] beam related configuration information being sent and [0055][0056] configuration information having  threshold for beam tracking i.e. CSI-RS or SS  signals) : 
control the transceiver to transmit (Peisa fig.8 a radio unit made of transmitter 48, and receiver 50 a processor 40); to the terminal (Peisa fig.6 terminal having receiver 30), SS blocks (Peisa fig.3a step 200 [0051] beam related configuration information being sent to Ue [0059] beam being tracked using CSI-RS or SS signals), and 
control the transceiver to receive(Peisa fig.8  a base station having radio units 46), from the terminal(Peisa fig.6  a terminal having transceiver), an RA preamble in a physical random access channel (PRACH) occasion determined based on whether there is at least one first SS with a signal quality greater than a the threshold among one or more SS  associated with the contention-free RA resources(Peisa fig.4  step 318 and [0086] [0087] based on a received handover command beam selection taking place based on CFRA  see and [0080] based on signal strength of beam related to CFRA i.e. first SS  among a list of tracked beams .i.e. SS blocks for CFRA) or not(Peisa step 214 [0082] no best beam in the list for tracked beam for CFRA) ,and whether there is at least one second SS  with a signal quality greater than the threshold among one or more SS  of the received SS (Peisa step 214 related to 412 [0082]  and step 216 [0090] action relates to step 310,314,320,322,410,414,418,420 [0095] in some of first and second embodiment if no available SS i.e. first SS  for CFRA  is available ,random access procedure is performed for SS for CBRA i.e. second SS based on measurement only first embodiment is being used) , or not(Peisa step 214 [0082] no best beam in the list for tracked beam for CFRA).
Peisa does not expressly teach SSblocks
However Park from a similar field of endeavor teaches SSblocks (Park [0246] [0247] PRACH resources associated with SSblocks and [0244] selection of SS block among multiple SS blocks based on a threshold).
(Park [0183]).


As to claim 19.    The combination of Peisa and Park teaches all the limitation of claim17,
Peisa teaches wherein the threshold is included in random access channel (RACH) configuration information (Peisa table 1 RACH containing configuration for CFRA)...

As to claim 20.    The combination of Peisa and Park teaches all the limitation of claim 17,
Peisa teaches wherein a-the signal quality greater than the threshold of an SS is identified based on reference signal received power (RSRP) of the SS (Peisa [0060] measurement of received signal quality for beam [0059] beam being tracked using CSI-RS or SS-block signals).
Peisa does not expressly teach SSblocks
However Park from a similar field of endeavor teaches SSblocks (Park [0246] [0247] PRACH resources associated with SSblocks).
(Park [0183]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/VOSTER PREVAL/Examiner, Art Unit 2412                                                                                                                                                                                                        
/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412